DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 12/16/2021.
Claims 1-30 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 line 7 recites “UE to transmit a second uplink signal based at least in part on the received first uplink signal and one or both of a location of the UE or a trajectory of the upstream network node” is vague and indefinite because it is unclear whether uplink signal based on “first uplink signal” and “location of UE” or “trajectory of the upstream node”. For examining purpose, examiner will interpreted as “and” and “or” as “or” statement. Similar issue exists in claim 28 line 9. The dependent claims 13-23 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 11-17, 21 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0222302 A1) in view of Shan (US 2019/0219667 A1).
Regarding claim 1, Lin teaches a method for wireless communication at a user equipment (UE) (wireless device 14 see Lin: Fig.7), comprising: 
transmitting, based at least in part on the initial uplink frequency, the first uplink signal to an upstream network node of a non-terrestrial network (wireless device 14 transmit random access preamble to the radio station 12 and radio access node implemented in the sky radio access node (ITS) e.g. Leo satellite “the wireless 14 transmits a random access preamble to the radio access node 12 (step 200)” see Lin: ¶[0061]; Fig.7 step 200);
receiving an indication of an uplink frequency correction in response to the transmitted first uplink signal (receiving frequency adjustment in response to the random access preamble “The radio access node 12 (or alternatively some other network node) estimates the (residual) Doppler/carrier frequency offset for the wireless device 14 using the random access preamble received from the wireless device 14 (step 202). The radio access node 12 feeds back the frequency estimate in Msg2 (i.e., the random access response) to command the wireless device 14 to adjust its uplink frequency (step 204) see Lin: Fig.7 steps 202-204; ¶0061]); 
determining a corrected uplink frequency based at least in part on the initial uplink frequency and the received indication of the uplink frequency correction (UL frequency based on frequency adjustment “This feedback of the frequency estimate is referred to herein as feedback of a frequency adjustment. The frequency adjustment may be provided in addition to a timing advance command. The wireless device 14 adjusts its uplink frequency in accordance with the received frequency estimate (step 206)” see Lin: ¶[0061]; Fig.7 step 206); and 
transmitting, based at least in part on the corrected uplink frequency, a second uplink signal to the upstream network node (wireless device transmit scheduled uplink transmission with adjust UL frequency “the wireless device 14 transmits a scheduled uplink transmission to the radio access node 12 (step 208)” see Lin: ¶[0061]; Fig.7 step 208).  

However, Shan teaches the determining an initial uplink frequency based at least in part on a target frequency for a first uplink signal  (spread spectrum encryption for target frequency based on initial uplink signal in the frequency domain “The spread spectrum encryption method relies on spreading the initial uplink signal in the frequency domain, thereby giving the initial uplink signal a wider bandwidth see ¶[0034]) associated with reducing interference (spread spectrum coding scheme is to reduce noise and increase signal resolution see Shan: ¶[0034]) in order to enable an antijamming radar capable of overcoming channel noise (see Shan: ¶[0010]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Lin to include (or to use, etc.) the determining an initial uplink frequency based at least in part on a target frequency for a first uplink signal associated with reducing interference as taught by Shan in order to enable an antijamming radar capable of overcoming channel noise (see Shan: ¶[0010]).
Regarding claim 2, the modified Lin taught the method of claim 1 as set forth hereinabove. Lin further teaches wherein: transmitting the first uplink signal comprises transmitting a random access preamble (Random access preamble 200 see Lin: Fig.7; ¶[0061]); and receiving the indication of the uplink frequency correction comprises receiving a response to the transmitted preamble, the response comprising the 0061]).
Regarding claim 3, the modified Lin taught the method of claim 1 as set forth hereinabove. Lin further teaches wherein the first uplink signal comprises a sounding reference signal or a data signal (uplink signal is a random access preamble which is type of data signal see Lin: ¶[0015]).  
Regarding claim 4, the modified Lin taught the method of claim 1 as set forth hereinabove. Lin further teaches wherein receiving the indication of the uplink frequency correction comprises receiving a media access control (MAC) control element comprising the indication of the uplink frequency correction (Random access response message (MSG2) include frequency adjustment see Lin: Fig.7 steps 204-206; ¶[0061]).  
Regarding claim 5, the modified Lin taught the method of claim 4 as set forth hereinabove. Lin further comprising receiving a data transmission, the received MAC control element associated with the data transmission (Random access response message (MSG2) include frequency adjustment see Lin: Fig.7 step 204; ¶[0061]).  
Regarding claim 9, the modified Lin taught the method of claim 1 as set forth hereinabove. The modified Lin further comprising: estimating, for a random access preamble, a frequency error associated with communications between the UE and the upstream network node (The radio access node 12 (or alternatively some other network node) estimates the (residual) Doppler/carrier frequency offset for the wireless device 14 using the random access preamble received from the wireless device 14 (step 202) see Lin: ¶[0061]; Fig.7 step 202); wherein the determination of the initial uplink 
Regarding claim 11, the modified Lin taught the method of claim 1 as set forth hereinabove. Lin further teaches wherein: uplink transmissions, including the first uplink signal and the second uplink signal (first uplink signal between WD 14 and RA node 12 (Fig.7 step 200) and second uplink signal at adjust UL frequency (Fig.7 step 208)  see Lin: Fig.7; Fig.5; ¶[0052]) are transmitted by the UE on at least one of a first set of carrier frequencies; and downlink transmissions, including the indication of the uplink frequency correction, are received by the UE on at least one of a second set of carrier frequencies different from the first set of carrier frequencies (different carrier frequencies on uplink signals with adjust UL frequency see Lin: ¶[0061]; Fig.5 and Fig.7).
Regarding claim 12, Lin teaches a method for wireless communication at an upstream network node of a non- terrestrial network, comprising: 
receiving a first uplink signal from a user equipment (UE) at a first frequency different than an expected frequency for uplink transmissions (RA node 12 receiving a random access preamble from WD 14 include carrier frequency offset see Lin: Fig.7 steps 200-202)  ;  
14 adjusts its uplink frequency in accordance with the received frequency estimate (step 206)” see Lin: ¶[0061]; Fig.7 step 206); and 
transmitting an indication of the uplink frequency correction to the UE  (RA node transmit random access response including frequency adjustment “The radio access node 12 feeds back the frequency estimate in Msg2 (i.e., the random access response) to command the wireless device 14 to adjust its uplink frequency (step 204) see Lin: Fig.7 steps 202-204; ¶0061]).  
Lin does not explicitly teaches determine an uplink frequency correction for the UE to transmit a second uplink signal based on the received first uplink and one or both of a location of the UE or trajectory of the upstream network node.
However, Shan teaches the determine an uplink frequency correction for the UE to transmit a second uplink signal based on the received first uplink and one or both of a location of the UE or trajectory of the upstream network node (spread spectrum coding scheme is to reduce noise and increase signal resolution and each received beam is decoded with the spread spectrum coding scheme during Step H. Preferably, this step is performed by an autocorrelator provided within the MIMO radar. see Shan: ¶[0034]; ¶[0037]) in order to enable an antijamming radar capable of overcoming channel noise (see Shan: ¶[0010]).

Regarding claim 13, the modified Lin taught the method of claim 12 as set forth hereinabove. Lin further comprising receiving, in response to the transmitted indication of the uplink frequency correction, the second uplink signal from the UE at the expected frequency (RA node receiving schedule transmission at adjusted UL frequency at step 206 in response to Random access response at step 204 see Lin: Fig.7 steps 204-208; ¶[0061]).  
Regarding claim 14, the modified Lin taught the method of claim 12 as set forth hereinabove. Lin further teaches wherein: receiving the first uplink signal comprises receiving a random access preamble  (Random access preamble 200 see Lin: Fig.7; ¶[0061]); and transmitting the indication of the uplink frequency correction comprises transmitting a response to the received random access preamble, the response comprising the indication of the uplink frequency correction (receiving frequency adjustment in response to the random access preamble see Lin: Fig.7 step 202-204; ¶0061]).  
Regarding claim 15, claim 15 is rejected for the same reason as claim 3 as described hereinabove.
Regarding claim 16, claim 16 is rejected for the same reason as claim 4 as described hereinabove.
Regarding claim 17, claim 17 is rejected for the same reason as claim 5 as described hereinabove.
Regarding claim 21, the modified Lin taught the method of claim 12 as set forth hereinabove. Lin further teaches wherein determining the uplink frequency correction for the UE comprises determining a difference in frequency between the first frequency and the expected frequency, wherein the uplink frequency correction comprises the difference in frequency (RA 12 node receiving schedule transmission at adjusted UL frequency at step 206 in response to Random access response at step 204 see Lin: Fig.7 steps 204-208; ¶[0061]).  
Regarding claim 23, claim 23 is rejected for the same reason as claim 11 as described hereinabove.
Regarding claim 24, claim 24 is rejected for the same reason as claim 1 as described hereinabove. Claim 24 recites an apparatus for wireless communication that perform same functionalities of method of claim 1. 
Regarding claim 25, claim 25 is rejected for the same reason as claim 2 as described hereinabove.
Regarding claim 26, claim 26 is rejected for the same reason as claim 3 as described hereinabove.
Regarding claim 27, claim 27 is rejected for the same reason as claim 9 as described hereinabove.
Regarding claim 28, claim 28 is rejected for the same reason as claim 12 as described hereinabove. Claim 28 recites an apparatus for wireless communication that perform same functionalities of method of claim 1.
Regarding claim 29, claim 29 is rejected for the same reason as claim 13 as described hereinabove.
Regarding claim 30, claim 30 is rejected for the same reason as claim 14 as described hereinabove.

Claims 6-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0222302 A1) in view of Shan (US 2019/0219667 A1) and further in view of Tan et la. (US 2017/0373907 A1).
Regarding claim 6, the modified Lin taught the method of claim 1 as set forth hereinabove. The modified Lin does not explicitly teaches wherein the indication of the uplink frequency correction is received in downlink control information.  
However, Tan teaches the wherein the indication of the uplink frequency correction is received in downlink control information (frequency offset information via downlink control information see Tan: ¶[0034]) in order to enhance wireless communication such as Internet of Things (IoT) (see Tan: ¶[0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Lin to include (or to use, etc.) the wherein the indication of the uplink frequency correction is received in downlink control information as taught by Tan in order to enhance wireless communication such as Internet of Things (IoT) (see Tan: ¶[0002]).
Regarding claim 7, the modified Lin taught the method of claim 6 as set forth hereinabove. Tan further teaches wherein the received downlink control information further comprises an uplink grant for the UE, the second uplink signal transmitted based at least in part on the uplink grant and the corrected uplink frequency (uplink grant for UE “Initial uplink resource grant for transmitting following message--this grants UL resource to allow the UE to transmit to the BS/eNB” see Tan: ¶[0031]; ¶[0035]) in order to enhance wireless communication such as Internet of Things (IoT) (see Tan: ¶[0002]).
Regarding claim 8, the modified Lin taught the method of claim 1 as set forth hereinabove. Tan further teaches wherein receiving the indication of the uplink frequency correction comprises receiving a group uplink frequency correction command in downlink control information for a group of UEs (uplink grants for UE is well know in random access channel even for multiple UEs 131-135 see Tan: ¶[0031]; Fig.1) in order to enhance wireless communication such as Internet of Things (IoT) (see Tan: ¶[0002]).
Regarding claim 18, claim 18 is rejected for the same reason as claim 6 as described hereinabove.
Regarding claim 19, claim 19 is rejected for the same reason as claim 7 as described hereinabove.
Regarding claim 20, claim 20 is rejected for the same reason as claim 8 as described hereinabove.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0222302 A1) in view of Shan (US 2019/0219667 A1) and further in view of Hsu et al. (US 2017/0208600 A1).
Regarding claim 10, the modified Lin taught the method of claim 9 as set forth hereinabove. The modified Lin does not explicitly teaches wherein estimating the frequency error comprises: determining a relative speed between the upstream network node and the UE; identifying a Doppler shift associated with the determined relative speed; and estimating the frequency error based at least in part on the identified Doppler shift.  
However, Hsu teaches wherein estimating the frequency error comprises: determining a relative speed between the upstream network node and the UE; identifying a Doppler shift associated with the determined relative speed; and estimating the frequency error based at least in part on the identified Doppler shift (estimate the Doppler frequency shift to find the position and determined moving speed according to Doppler frequency shift “the processor may estimate the Doppler frequency shift value by inspecting the cross correlation result to find the position with the peak value, and estimate the Doppler frequency shift value according to the difference between the frequency corresponding to the position having the peak value and the carrier frequency of the network device” see Hsu: ¶[0034]; ¶[0036]) in order to enhance the performance of a communication suffering from the Doppler Effect (see Hsu: ¶[0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Lin to include (or to use, etc.) the wherein estimating the frequency error comprises: determining a relative speed between the upstream network node and the UE; identifying a Doppler shift associated with the determined relative speed; and estimating the frequency error based at least in part on the identified Doppler shift as taught by Hsu in order to 
Regarding claim 22, claim 22 is rejected for the same reason as claim 10 as described hereinabove.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


March 26, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478